Citation Nr: 0400823	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  96-23 178	)	DATE
	)
	)

On appeal from the
.Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected low back disability manifested by 
degenerative arthritis of the lumbosacral spine, with history 
of laminotomy, L4-L5.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO which 
granted service connection and assigned a noncompensable 
rating for degenerative arthritis of the lumbosacral spine 
with history of laminotomy, L4-L5 as secondary to the 
service-connected bilateral knee disability.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2001.

The case was remanded by the Board to the RO in February 2001 
for additional development of the record.

The Board initially notes that there has been some confusion 
as to the issues on appeal in this case.  The Board's March 
1998 remand listed the issue on appeal as entitlement to 
service connection for a low back disorder secondary to the 
service-connected bilateral knee disabilities.  Thereafter, 
the RO issued a rating decision in January 2000 which granted 
the issue on appeal, that is, the RO granted service 
connection for degenerative arthritis, lumbosacral spine, 
with history of laminotomy, L4-5 as secondary to the service-
connected bilateral knee disabilities.  A noncompensable 
rating was assigned.  

However, that same month, the RO issued a Supplemental 
Statement of the Case (SSOC) which denied service connection 
for a low back disability.  

Thereafter, the veteran submitted a Notice of Disagreement 
(NOD) as to the initial noncompensable rating assigned for 
the service-connected low back disability and also disagreed 
with the SSOC's denial of service connection for a low back 
disability.  

At the veteran's personal hearing in January 2001, the 
veteran and his representative understood there to be two 
issues on appeal, those of (1) entitlement to service 
connection for a low back disability secondary to the 
veteran's service-connected bilateral knee disorder; and (2) 
entitlement to an initial compensable rating for the 
veteran's service-connected lumbosacral spine disorder which 
has been aggravated by the service-connected bilateral knee 
disabilities.  

The undersigned Veteran's Law Judge explained that service 
connection for a low back disability on a secondary basis had 
already been established, and as such that issue was no 
longer in appellate status and before the Board.  Rather, 
there was only one issue on appeal, that of dissatisfaction 
with the initial noncompensable rating assigned for the 
service-connected low back disability.  

In a December 2002 rating decision, the RO increased the 
initial rating to 10 percent for the service-connected low 
back disability manifested by degenerative arthritis, 
lumbosacral spine, with history of laminotomy, L4-L5.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)








FINDINGS OF FACT

1.  The veteran's service-connected low back disability has 
been shown, since the effective date of service connection, 
to be productive of a disability picture that more nearly 
approximates that of severe intervertebral disc syndrome with 
severe limitation of motion , muscle spasm and stenosis, 
foraminal narrowing and complaints of constant pain causing 
functional limitations.

2.  Neither pronounced intervertebral disc syndrome with 
neurological symptomatology such as paralysis or absent ankle 
jerk, nor incapacitating episodes having a total duration of 
at least six weeks during the past 12 months has ever been 
demonstrated.  



CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of a 40 percent rating for the service-
connected low back disability since the effective date of the 
grant of service connection have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.71a including Diagnostic Codes 5293 
(2002); and including Diagnostic Codes 5292, 5293 5295 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted hereinabove, service connection was granted for a 
low back disability secondary to the service-connected 
bilateral knee disabilities.  The veteran disagreed with the 
initial noncompensable rating assigned.  During the pendency 
of the appeal, the initial rating was increased to 10 percent 
for the service-connected low back disability.  

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a case decided May 1, 2003, the Court of Appeals for the 
Federal Circuit found the regulation to conflict with VCAA 
which provides that a claimant has one year to respond to the 
VCAA notice letter, not 30 days.  38 U.S.C.A. § 5103(b); 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Furthermore, the Court of Appeals for the Federal Circuit 
decided the case of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, -
7010 (Fed. Cir Sept. 22, 2003) which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159 (b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, recent 
legislation holds that VA may now adjudicate a claim within a 
year of receipt.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

Additionally, the Board finds that the veteran was not misled 
in this case.  Pursuant to the February 2001 remand 
directives, the RO sent a letter to the veteran notifying him 
of the Board remand, and explaining that additional evidence 
was needed.  In response, the veteran indicated that he had 
received all of his medical treatment from the VAMC Richmond, 
and that he testified to such at his personal hearing in 
January 2001.  

The case was remanded in February 2001 for additional 
development of the record and the veteran was examined by VA 
in January, April, and December 2002.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations, as well as the 
directives set forth in DAV and PVA, supra, does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Most importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

This appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In this case, service connection was granted where there was 
a non-service-connected disability which was proximately due 
to or the result of a service- connected condition.  In cases 
such as this, if the non-service connected disability is 
aggravated by a service-connected disability and did not 
originate from the service-connected disability, and service 
connection is subsequently granted on a secondary basis, 
compensation for such disability should only be given for the 
degree of additional disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In evaluating a service-connected lumbar spine disability, VA 
must also consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.

The medical evidence in this case shows that the veteran has 
complained of back pain since service, and that the back pain 
had always co-existed with the knee pain.  Historically, the 
veteran has consistently maintained that his back pain has 
worsened since service.  Medical evidence of record shows 
persistent degeneration of the lumbosacral spine with 
ruptured L4-5 herniated disc since 1987.  Bladder and bowel 
problems have been denied since that time.  

A November 1987 VA discharge summary noted that the veteran 
underwent a lumbar 4-5 laminotomy posterior decompression and 
diskectomy.  The discharge diagnosis was that of lumbar 4-5 
herniated intervertebral disc.  

A September 1988 letter from a staff physician of the VA 
Orthopedic Surgery Section noted that the veteran was unable 
to lift anything greater than 10-15 pounds and that the range 
of motion of his lower back was markedly limited and painful.  

An April 1993 VA examination report noted that the veteran's 
severe degenerative joint disease involving the lumbar spine 
resulted in significant loss of range of motion.  

A November 1995 VA examination noted that the veteran wore a 
back brace.  He complained of continued pain in the back, a 
pressure type sensation and stinging sensation which was 
rather chronic in the back.  He had difficulty bending, 
difficulty standing for any long periods of time and 
difficulty walking because of persistent back pain.  Forward 
flexion was limited to 70 degrees.  Extension was to neutral 
only.  Lateral flexion was to 5 degrees in both planes.  He 
complained of pain both on flexion as well as extension and 
lateral bending.  Neurological status of the lower 
extremities revealed that there was 1+ patella and Achilles 
reflexes bilaterally.  There were no significant motor 
deficits appreciated on examination.  Straight leg raising on 
the right resulted in only tightness in the calf and the left 
resulted in some complaint of pain that radiated down the 
posterior aspect of his left leg.  

The examiner noted that the veteran suffered from severe 
degenerative changes involving the lumbar spine and may even 
have an element of spinal stenosis.  No hard radicular 
findings were found.  

The veteran was afforded another VA examination in February 
1998.  Physical examination revealed a well-healed surgical 
scar in the mid to lower part of his lumbar spine.  It was 
tender to touch.  There were no appreciable spasms.  Forward 
flexion of the lumbar spine was to 80 degrees, extension was 
to neutral only, and right lateral bending was to 5 degrees, 
left lateral bending was to 10 degrees.  The veteran 
complained of pain on all ranges of motion.  His deep tendon 
reflexes were 1+ at the patella and the Achilles.  There were 
no motor deficits involving the lower extremities.  Straight 
leg raising bilaterally resulted in pain that radiated into 
the posterior aspects of his legs to his back, both equal.  
Hip range of motion was normal.  X-ray studies of the back 
revealed marked degenerative changes involving the disc and 
joint spaces extending from L2 to the sacrum and 
postoperative laminal defects involving L3 and L4 especially.  

The impression was that of marked degenerative changes 
involving the lumbar spine, disk and facet joints.  

The veteran was afforded another VA examination in July 1998.  
At that time, the examiner noted that the veteran walked with 
a cane in his right hand.  When he walked and stood, the 
veteran did not completely extend his right knee and he 
tended to walk with a slightly stiff-legged gait on the right 
side.  When he stood, his left hip appeared to be higher than 
his right.  He had tenderness in his lumbar spine along the 
surgical scar.  Lumbar flexion was limited to 70 degrees and 
he complained of a great deal of pain doing so.  Extension 
was to neutral only, and lateral bending was nil.  He 
complained of pain on all ranges of motion.  When he lied 
supine, he complained of pain.  His deep tendon reflexes were 
depressed at the patella and Achilles, but they were 
symmetrically so.  Straight leg raising bilaterally resulted 
in pulling and tightness involving his hamstrings, but no 
back pain or radicular symptoms were noted.  

Radiographs of his lumbar spine revealed marked degenerative 
changes involving multiple levels of his lumbar spine, with 
degenerative spondylolisthesis between L3 and L4, loss of the 
spinous process of L4 and postsurgical changes at that level, 
marked degenerative changes involving the facet joints which 
were rather diffuse, as well as scoliotic curve involving the 
lumbar spine.  

As noted hereinabove, the RO issued a rating decision in 
January 2000 granting service connection for degenerative 
arthritis of the lumbar spine as secondary to the service-
connected bilateral knee disabilities.  The veteran appealed 
the noncompensable rating assigned.  

At his personal hearing before the undersigned Veterans Law 
Judge in January 2001, the veteran testified that his back 
hurt him all the time, and that his back bothered him more 
than his knees.  The veteran noted that he had difficulty 
walking and standing for long periods of time.  The veteran 
indicated that he experienced muscle spasms in the back and 
pain down the legs. 

The case was remanded to the RO in February 2001 for 
additional development of the record.  

The veteran was thereafter examined by VA in January 2002.  
The veteran indicated that his back continued to give him a 
severe amount of pain which was relatively constant.  He was 
unable to sit or stand or walk for any appreciable periods of 
time.  He could not stand completely erect.  He had trouble 
sleeping and complained of paresthesias down his leg, left 
leg worse than the right.  

When the veteran stood, he stood in a forward flexed position 
of approximately 15 degrees.  When asked to forward flex, the 
veteran bent from 15 degrees to 60 degrees.  Extension was to 
neutral only, and side bending towards the left was 5 
degrees, and side bending towards the right was 10 degrees.  
The veteran complained of pain on all ranges.  Deep tendon 
reflexes were 2+ patellar and Achilles.  Straight-leg raising 
resulted in pain down his left leg on the left.  He had no 
motor deficits involving the lower extremities.  

X-ray studies revealed severe degenerative disc and joint 
disease extending from L1 to the sacrum.  

The examiner indicated that it was evident that at just 57 
years of age, that the amount of degenerative disc and joint 
disease found on examination and radiographic findings well 
exceeded what one would expect in an 57-year-old man.  The 
radiographic findings were certainly  that of a person much 
more advanced in age, by at least 20 to 30 years than his 
stated age.  

The examiner did not have the claims file for review at the 
time of the examination.  However, the examiner nonetheless 
opined that his severe degenerative disc and joint disease of 
the lumbar spine, which was end-stage, was similar to 
findings involving his knees secondary to trauma.  Both 
coexisted.  The examiner indicated, however, that there were 
no objective means of evaluating the extent of the effects of 
the back condition progressing beyond the point of what could 
be caused by aggravation of the knees.  

In a September 2002 addendum to the January 2002 VA 
examination, the examiner noted that he had been provided 
with the claims file and reviewed it in its entirety.  The 
examiner noted that complaints of back pain were documented 
as early as February 1966.  The examiner noted that on 
examination in January 2002, the only objective evidence of 
pain were the veteran's complaints of pain when he was asked 
to bend.  The examiner could not demonstrate weakness, 
excessive fatigability or incoordination during the 
examination other than what was described by the veteran.  
The examiner indicated that it was impossible to determine to 
what extent he would have additional loss of range of motion 
or function when he had exacerbations other than what was 
stated by the veteran.  The examiner indicated that the 
clinical setting of the examination and the expertise of the 
examiner was not one that would render that information 
obtainable.  

Another VA spine examination was thereafter conducted in 
September 2002.  The veteran rated his back pain as 7/10 on 
the pain scale and reported that it was exacerbated by 
sitting for a prolonged period of time; walking for a while, 
usually about 200 feet; and lying in the supine position.  
And it was alleviated by lying on the side with a pillow in 
between his legs or taking a hot bath.  The veteran could 
ambulate up to 200 feet without assistive device but did have 
a cane at home.  Treatment done for the chronic low back pain 
in the past included physical therapy, TENS unit and surgery, 
but none seemed to help.  The veteran reported that the left 
hemilaminectomy/diskectomy at L4-5 gave him good relief of 
low back pain for two years, but around 1988, the chronic low 
back pain got much worse.  The veteran essentially indicated 
that he was in a constant state of flare-up.  In terms of 
functional limitation, the veteran could perform his 
activities of daily living, he was independent with dressing, 
feeding, bathing, but reported having difficulty with lifting 
grocery items or anything than involved bending his back 
either forward or backward.  

Using a goniometer, the veteran's lumbar range of motion was 
as follows:  Lumbar flexion to 60 degrees both actively and 
passively and the veteran started to feel pain around 25 
degrees.  Hip flexion was to 95 degrees bilaterally both 
actively and passively.  Extension wise, the veteran could 
extend up to 25 degrees but had severe pain and could not 
stay in that position for more than a few seconds.  Prior to 
reaching the end of range of motion the veteran experienced 
severe pain so the examiner was not able to push the limits.  

Painful range of motion of the lumbar spine was mentioned but 
in addition, the veteran had severe pain upon truncal 
rotation bilaterally upon reaching 15 degrees and the veteran 
was noted to wear lumbosacral brace for which the veteran 
reported significant relief.  Without the brace, the veteran 
was able to tolerate up to 20-25 degrees on flexion depending 
on the severity of pain and extension was up to 15-20 
degrees.  On palpation of his lower lumbar paraspinal muscles 
it was noted that there were some spasms bilaterally as well 
as significant weakness and there was some decrease on tone 
of his deep muscles during contracture of his deep 
paraspinal.  Postural abnormalities included veteran standing 
with lumbar flexion which caused decrease in lumbar lordosis 
and neurological abnormalities were not found throughout the 
examination except for the absence of deep tendon reflex at 
the knees bilateral but the veteran was status post total 
knee replacement.  

Lumbar x-rays showed severe degenerative disk disease of the 
lumbosacral spine and also hypertrophic changes as well as 
grade I anterolisthesis of L2 on L3 as well as L3 on L4 and 
there were diffuse anterior and posterior osteophytes 
throughout.  Also, the veteran was found to have sacroiliac 
degenerative joint disease changes.  Computerized tomography 
(CT) scan of the lumbar spine from May 2000 showed L1-2 left 
paracentral herniation; L3-4 canal stenosis; and left sided 
L5-S1 as well as L2-3 foraminal narrowing.  

The diagnoses were those of lumbar spondylolisthesis; 
bilateral sacroiliac arthropathy; myofascial syndrome, 
mechanical back pain; and partial sacralization of L5 spine.  

The veteran underwent a magnetic resonance imaging (MRI) scan 
in October 2002.  The impression was that of:  (1) At L1-2, 
there was a central disc protrusion seen; (2) At L2-3, mild 
spinal canal stenosis was due to retrolisthesis; (3) At L3-4, 
moderately severe spinal stenosis and bilateral neural 
foraminal narrowing was seen; (4) At L4-5, post-surgical 
changes, but no spinal stenosis.  Bilateral neural foraminal 
narrowing, right greater than left.  

In December 2002, the RO issued a rating decision granting an 
initial rating of 10 percent for the service-connected 
degenerative arthritis of the lumbosacral spine with history 
of laminotomy, L4-5.

On the same day that the RO issued the December 2002 rating 
decision, the veteran was seen for a follow-up VA 
Neurosurgery Clinic visit.  On physical examination, the 
veteran had 5/5 strength throughout.  He had mechanical back 
pain on flexion and extension.  He was grossly intact to 
light touch.  Reflexes were symmetrical.  The veteran 
ambulated with a limp.  

At the outset, the Board finds that the medical evidence of 
record does not indicate to what degree the veteran's back 
disability was aggravated over and above the degree of 
disability existing prior to aggravation by the knee 
disability.  Moreover, it is unclear whether the back 
disability existed independent of the knee disability or 
whether the back disability was actually caused by the knee 
disability.  Even if it were shown that the back disability 
did in fact occur independently of the service-connected knee 
disability, medical examiners have indicated that it is 
impossible to determine to what extent he would have 
additional loss of range of motion or function when he had 
exacerbations other than what was stated by the veteran.  In 
other words, the degree of aggravation over and above that 
which existed prior to service connection is impossible to 
determine in this case.  As such, the Board must resolve all 
doubt in the veteran's favor and rate the service-connected 
back disability as if it was proximately due to the service-
connected knee disability.

The veteran's service-connected low back disability 
manifested by degenerative arthritis of the lumbosacral 
spine, has been evaluated under Diagnostic Code (DC) 5293 
pertaining to intervertebral disc syndrome.  Up until 
September 23, 2002, DC 5293 provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief warrants a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  Mild 
intervertebral disc syndrome is rated at 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Changes to this Diagnostic Code became effective September 
23, 2002. They are as follows: Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; With incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312- 313 
(1991).  Accordingly, the Board is generally required to 
review both the pre- and post-September 23, 2002, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to intervertebral disc disease.  If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

In this case, the Board finds that the old criteria are more 
favorable to the veteran.  In this regard, the Board notes 
that the medical evidence of record does not indicate that 
the veteran experiences incapacitating episodes of back pain.  
The veteran's multiple VA examinations indicate that the 
veteran is able to perform activities of daily living, as he 
is independent with dressing feeding and bathing.  Moreover 
when asked about flare-ups, the veteran responded that his 
back pain is in a constant state of flare-up.  The veteran 
has not indicated that he has experienced incapacitating 
episodes with regard to his back pain.  

In addition, a separate rating for neurological 
symptomatology is not warranted in this case, but the medical 
record does not show objective evidence of decreased 
sensation or motor deficit due to the service-connected back 
disability.  

With regard to the old criteria, the veteran's intervertebral 
disc syndrome is severe.  Severe pain, severe limitation of 
motion, and severe degenerative disc disease have been noted 
on numerous VA examination reports.  At the last VA 
examination in September 2002, painful range of motion of the 
lumbar spine was mentioned and in addition, the veteran had 
severe pain upon truncal rotation bilaterally upon reaching 
15 degrees.  Without the brace, the veteran was able to 
tolerate up to 20-25 degrees on flexion depending on the 
severity of pain and extension was up to 15-20 degrees.  On 
palpation of his lower lumbar paraspinal muscles it was noted 
that there were some spasms bilaterally as well as 
significant weakness and there was some decrease on tone of 
his deep muscles during contracture of his deep paraspinals.  

In addition to the limitation of motion, the VA examiner's 
addendum in September 2002 noted that it was evident that at 
just 57 years of age, that the amount of degenerative disc 
and joint disease found on examination and radiographic 
findings well exceeded what one would expect in an 57-year-
old man.  The radiographic findings were certainly that of a 
person much more advanced in age, by at least 20 to 30 years 
than his stated age.  

Moreover, all of the recent radiographic studies show that 
the veteran has disc herniation, spinal stenosis and severe 
degenerative changes of the lumbar spine.  

However, while there is severe disease, as described in the 
VA examinations and demonstrated by the radiographic reports, 
there is an absence of pronounced disease which would leave 
room for little intermittent relief.  There is no showing of 
persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm, nor are 
there other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  See 38 
C.F.R. § 4.71a, DC 5293.  In this regard, the Board observes 
that the examinations showed that the veteran was still able 
to perform activities of daily living, even considering that 
he had difficulty with lifting groceries and the like  
Moreover, while the veteran demonstrated reduced range of 
motion on the examinations, he also reported relief from pain 
and symptoms under his current treatment plan which included 
the use of a back brace.  Thus, while the symptoms are 
significant, the frequency and severity described show that 
they most closely approximate the criteria for the 40 percent 
rating as opposed to the 60 percent rating under DC 5293.  
Further, no other code would provide an additional or higher 
rating.  See 38 C.F.R. § 4.71a, DC's 5292, 5295, 5286, 5289.  
As to DC 5286 and DC 5289, there is an absence of marked 
deformity or unfavorable ankylosis.

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating the 
same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2003).

The Board has considered rating the veteran's back disability 
under Diagnostic Code 5292 which pertains to limitation of 
motion of the lumbar spine.  Under that code, a 10 percent 
evaluation is warranted for slight limitation of motion; a 20 
percent evaluation for moderate disability, and 40 percent 
disability evaluation is assigned for severe disability.  

Consideration is also given to evaluating the veteran's low 
back disability under Diagnostic Code 5295, which pertains to 
lumbosacral strain.  Under that code, a 40 percent evaluation 
is assigned for lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Diagnostic Code 5295.

The assignment of a rating in excess of 40 percent is not 
available under Codes 5292 or 5295.  

In summary, the Board finds that the evidence in this case 
demonstrates that the veteran's service-connected 
degenerative arthritis of the lumbosacral spine with history 
of laminotomy at L4-5 has been productive of a disability 
picture that more closely approximates that of a severe 
degree since the effective date of service connection.  Given 
the findings in this case, the Board concludes that an 
initial rating of 40 percent is assignable in accordance with 
the provisions of Diagnostic Code 5293.  



ORDER

An initial rating of 40 percent for the service-connected 
degenerative arthritis, lumbosacral spine with history of 
laminotomy at L4-5 is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



